
	
		I
		111th CONGRESS
		2d Session
		H. R. 5598
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Mr. Melancon (for
			 himself and Mr. Boyd) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To exclude from gross income compensation provided by BP,
		  PLC for victims of the explosion on and sinking of the mobile offshore drilling
		  unit Deepwater Horizon and the discharge of oil in the Gulf of Mexico caused by
		  such explosion and sinking, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Tax Relief Act of
			 2010.
		2.Gulf Oil Spill
			 Compensation Excluded From Gross IncomeFor purposes of the Internal Revenue Code of
			 1986—
			(1)the explosion on
			 and sinking of the mobile offshore drilling unit Deepwater Horizon and the
			 discharge of oil in the Gulf of Mexico caused by such explosion and sinking
			 shall be treated as a qualified disaster under section 139(c) of such Code,
			 and
			(2)any compensation
			 provided by BP, PLC to a victim of such disaster shall be treated as a
			 qualified disaster relief payment under section 139(b) of such Code.
			
